  Case 19-34574-KRH               Doc 339        Filed 01/31/20 Entered 01/31/20 15:38:55                  Desc Main
                                                Document     Page 1 of 7




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

    In re:
                                                                          Chapter 7

    LECLAIRRYAN PLLC,                                                     Case No. 19-34574 (KRH)


    Debtor. 1


         CHAPTER 7 TRUSTEE’S FIFTH INTERIM ORDER (I) AUTHORIZING USE OF
         PREPETITION SECURED LENDERS’ CASH COLLATERAL PURSUANT TO 11
            U.S.C. §§ 361 AND 363, AND (II) GRANTING ADEQUATE PROTECTION
           AND RELATED RELIEF TO PREPETITION SENIOR SECURED LENDERS

              Upon the motion (the “Motion”) 2 of Lynn Tavenner, Esq., not individually but solely in

    her capacity as the chapter 7 trustee (in such capacity, the “Chapter 7 Trustee”) of the

    bankruptcy estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” or the “Debtor”), in

    the above-referenced chapter 7 case (the “Case”) for entry of an order, pursuant to sections 105,

    361, and 363 of the Bankruptcy Code and Bankruptcy Rule 4001, authorizing the Chapter 7

    Trustee, on behalf of the Estate, to use cash collateral and granting certain adequate protection

    and related relief filed as of October 4, 2019; the Court finds that: (a) it has jurisdiction over the

    1
              The last four digits of the Debtor’s federal tax identification number are 2451.
    2
              Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the
              Chapter 7 Trustee’s First Interim Order (i) Authorizing Use of Prepetition Secured Lenders’ Cash
              Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (ii) Granting Adequate Protection and Related Relief
              to Prepetition Senior Secured Lenders [ECF 143] (the “First Interim Order”).



Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

  Counsel for the Trustee
Case 19-34574-KRH          Doc 339     Filed 01/31/20 Entered 01/31/20 15:38:55            Desc Main
                                      Document     Page 2 of 7




 matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334(b); (b) this is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) the relief requested in the Motion is in the best

 interest of the Estate; (d) proper and adequate notice of the Motion and the hearings thereon has

 been given and no other or further notice is necessary; (e) the Lender and ULXP are adequately

 protected by virtue of the adequate protection provided under the First Interim Order, the Second

 Interim Order, the Third Interim Order, and the Fourth Interim Order as continued hereunder; (f)

 all objections raised to the Motion having been resolved, withdrawn or overruled; and (g) upon

 the record herein after due deliberation thereon, good and sufficient cause exists for the granting

 of the relief as set forth herein. Therefore,

         IT IS HEREBY ORDERED THAT:

         1.      Subject to the terms, conditions and provisions of this Fifth Interim Order, each of

 the findings, conclusions, representations, recitals, stipulations, and orders contained in the First

 Interim Order, Second Interim Order, Third Interim Order, and Fourth Interim Order shall be and

 hereby are ratified and affirmed as if set forth herein in full, and shall remain in full force and

 effect except as expressly modified pursuant to the terms of this Fifth Interim Order.

         2.      The Chapter 7 Trustee is authorized to use cash collateral on an interim basis

 subject to the terms and conditions contained herein and in the First Interim Order (including

 without limitation, the continued provision of adequate protection as provided therein and the

 Carve-Out), Second Interim Order, Third Interim Order, and Fourth Interim Order for the benefit

 of the Estate solely in accordance with the Fifth Interim Budget attached hereto as Exhibit 1 to

 satisfy any and all necessary and budgeted (i) obligations incurred in the ongoing post-

 conversion date operation of the Estate, and (ii) costs and expenses arising in connection with the



                                                  2
Case 19-34574-KRH        Doc 339     Filed 01/31/20 Entered 01/31/20 15:38:55             Desc Main
                                    Document     Page 3 of 7




 post-conversion date administration of the Estate. For the avoidance of doubt, the prior Budgets

 appended as Exhibit 1 to each of the First Interim Order, Second Interim Order, Third Interim

 Order, and Fourth Interim Order shall not be of any further force or effect in regard to payments

 to be made under this Fifth Interim Order. Absent the express written consent of Lender, the

 Chapter 7 Trustee shall not use cash collateral to pay any costs or expenses (i) that are or will be

 in an amount that is in excess of the applicable line item for such cost or expense contained in

 the Fifth Interim Budget, or (ii) that are not provided for in a line item in the Fifth Interim

 Budget.

        3.      Absent a subsequent order of the Court or an agreement between the Chapter 7

 Trustee on behalf of the Estate and the Lender, the Chapter 7 Trustee’s authorization to use cash

 collateral on behalf of the Estate hereunder shall terminate upon the first to occur of February 26,

 2020, or any of the events of default set forth in Paragraphs 10(a)-(g) of the First Interim Order,

 provided that the Chapter 7 Trustee (i) may cure any of the events of default set forth in

 Paragraphs 10(a)-(g) of the First Interim Order that are able to be cured within five (5) business

 days following such event of default, and (ii) is required to meet and confer with the Lender

 within five (5) days of the occurrence of such event of default. The Chapter 7 Trustee shall be

 permitted to use cash collateral on behalf of the Estate until the occurrence of such meet and

 confer at which time the Chapter 7 Trustee’s rights to use cash collateral shall terminate unless

 otherwise agreed by Lender.

        4.      The automatic stay under Bankruptcy Code section 362(a) shall be, and hereby is,

 modified to the extent necessary to permit (i) the Lender to apply any further payments made

 pursuant to paragraph 6 of the First Interim Order to curtail the Lender’s claims for principal,



                                                  3
Case 19-34574-KRH         Doc 339     Filed 01/31/20 Entered 01/31/20 15:38:55              Desc Main
                                     Document     Page 4 of 7




 interest, and expenses in accordance with the waterfall contained in the Fifth Interim Budget, and

 (ii) to send a notice and exercise any rights and remedies hereunder as set forth herein and/or the

 First Interim Order, Second Interim Order, Third Interim Order, or Fourth Interim Order.

        5.      The Lender and ULXP reserve the right to request further or different adequate

 protection for the period of time after the Chapter 7 Trustee’s authorization to use cash collateral

 under this Interim Order has terminated, and the Chapter 7 Trustee or any other party may

 contest any such request. In addition, the Lender, ULXP, and the Chapter 7 Trustee reserve all

 rights and defenses with respect to any further order or further relief pertaining to cash collateral.

        6.      The Chapter 7 Trustee is authorized and empowered to take all actions necessary

 to implement the relief granted in this Fifth Interim Order.

        7.      The contents of the Motion, the notice procedures set forth therein, and the

 service of First Interim Order, Second Interim Order, Third Interim Order, and Fourth Interim

 Order provided good and sufficient notice and satisfied Bankruptcy Rules 4001 and 9014 by

 providing parties with notice and an opportunity to object and be heard at a hearing.

        8.      Notwithstanding any Bankruptcy Rule (including, but not limited to, Bankruptcy

 Rule 6004(h)) or Local Bankruptcy Rule that might otherwise delay the effectiveness of this

 Fifth Interim Order, the terms and conditions of this Fifth Interim Order shall be immediately

 effective and enforceable upon its entry.

        9.      This Court shall retain exclusive jurisdiction over any and all matters arising from

 or related to the implementation or interpretation of this Fifth Interim Order.




                                                   4
Case 19-34574-KRH        Doc 339    Filed 01/31/20 Entered 01/31/20 15:38:55            Desc Main
                                   Document     Page 5 of 7




 Richmond, Virginia
        Jan 31 2020
 Dated: ______________________                        /s/ Kevin R Huennekens
                                                      ________________________________
                                                      United States Bankruptcy Judge


 I ask for this:                                      Entered on Docket: Jan 31 2020

 /s/ Paula S. Beran
 Paula S. Beran, Esquire (VSB No. 34679)
 David N. Tabakin, Esquire (VSB No. 82709)
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178

 Counsel for Lynn Lewis Tavenner, Trustee

                                Local Rule 9022-1 Certification

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Order has
 either been served upon and/or endorsed by all necessary parties.

                                        /s/ Paula S. Beran
                                        Counsel for Trustee

 Service List for Entered Order
 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, VA 23219




                                                  5
Case 19-34574-KRH   Doc 339    Filed 01/31/20 Entered 01/31/20 15:38:55   Desc Main
                              Document     Page 6 of 7




                                    EXHIBIT 1

                                Fifth Interim Budget
Case 19-34574-KRH                 Doc 339       Filed 01/31/20 Entered 01/31/20 15:38:55           Desc Main
                                               Document     Page 7 of 7


 LeClairRyan, PLLC
 Post Chapter 7 Conversion Budget
 Summary
 $ in 000s

                                                                   Budgeted Budgeted Budgeted Budgeted
                                                                   Wk Ending Wk Ending Wk Ending Wk Ending
                                                                      2/7      2/14      2/21      2/28
 I. Cash Receipts
      Gross Receipts                                                $   152 $     114 $     110 $      119

 II. Disbursements
      Total Rent, Payroll, Taxes, & Benefits                        $    22 $      22 $      19 $       19

    Operating Expenses                                              $    54 $      57 $      69 $       16

    Total Disbursements                                             $   126 $     104 $      88 $       35

 III. Net Cash Flow                                                 $    26 $      10 $      22 $       85



 LeClairRyan, PLLC
 Post Chapter 7 Conversion Budget
 Weekly Cash Waterfall
 $ in 000s

                                                                   Budgeted Budgeted Budgeted Budgeted
                                                                   Wk Ending Wk Ending Wk Ending Wk Ending
                                                                      2/7      2/14      2/21      2/28

 IV. Weekly Cash Waterfall

 A) Cash Available
    Beginning Cash                                                  $     1 $      16 $      13 $        5
    Plus: Net Cash Flow                                                  26        10        22         85
    Plus: Release of non-trust "client expenses"
                                                                         27        25        35         90
 B) Allocation of Available Cash
    i) Holdback of Post-Petition "client expenses"                       (8)       (6)        (5)        (6)

 C) Cash Available for LeClairRyan and VCF Curtailment                   19        20         29         84
    i) Operating Expense Reserve                                        (16)      (13)        (5)        (4)
    ii) ABLA Loan Curtailment                                       $    (4) $     (6) $     (24) $     (79)

 D) Remaining Unallocated Cash                                            -         -          -          -
